[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After a hearing in damages to the court, judgment is entered in favor of the plaintiff against the defendant Kevin M. Hansen plus costs on the first and second counts of the amended complaint as follows:
    Past economic loss:                        $20,162.40 (including loss of earning capacity and non-reimbursed medical expenses).
Past noneconomic loss:                     250,000.00
Future economic loss:                       20,000.00
    Future noneconomic loss:                   175,000.00 ---------- Total damages                             $465,162.40 Less amount recovered from other defendants                     — 45,000.00 ----------- $420,162.40
JOHN J. LANGENBACH JUDGE, SUPERIOR COURT CT Page 1332